DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendment filed on 02/02/2022. Claims 1-21 are pending and being considered. Claims 1, 8 and 15 are independent. Claims 1, 8 and 15-21 have been amended. Claims 1-21 are rejected.

Response to Arguments/Remarks
	Regarding claims 1, 8 and 15, applicant’s arguments/remarks filed on 02/02/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments/Remarks:
Regarding independent claim 1, Applicant argues that the cited prior arts Block et al. (US 2020/0099536 A1) in view of Chhabra et al. (US 2016/0380985 A1) fails to teach the claim limitation(s), such as “receiving, in a trusted execution environment (TEE) of a compute platform, a first attestation public key representing a trusted platform module, and one or more endorsement credentials for the trusted platform module; encrypting, in the trusted execution environment (TEE) of the compute platform, at least a component of the attestation to generate an attestation key activation blob; a first value in an event that the at least a portion of the public attestation key in the attestation key activation blob matches a public attestation key on the trusted platform module, or a second value in the event that the at least a portion of the public attestation key in the attestation key activation blob fails to match a public attestation key on the platform module.”, as recited by the independent claim 1. ATTORNEY DOCKET NO. Examiner acknowledged Applicant’s prospective but respectfully disagrees due to the following reason(s):
In response to the Applicant's arguments/remarks that the cited prior art(s) Block in view of Chhabra fails to teach the claimed limitation(s) “receiving, in a trusted execution environment (TEE) of a compute platform, a first attestation public key representing a trusted platform module, and one or more endorsement credentials for the trusted platform module” as recited in the independent claim 1. The examiner respectfully disagrees because the cited prior art Block (In Para. [0031-0032], discloses to teach a TPM (within client server) that generates an attestation key (AK). The client server sends the public part of this AK to the attestation server truststore (hereinafter, a compute platform including TEE) at the same time the client server sends the client server's EK certificate, and as disclosed in Para. [0031], wherein every TPM contains a unique, burned-in endorsement key (EK) (or Endorsement Primary Seed and an EK certificate from which an EK public key can be re-created) that is signed by a Root endorsement key belonging to the TPM vendor). 
Regarding claim limitation(s) “receiving, in the TEE of the compute platform, a response from the trusted platform module, the response comprising one of:”, as recited in claim 1. The primary reference Block (In Para. [0121]), further discloses that the master compute node's TPM (or client TPM) may send a quote to an attestation server (in response to the master compute node's TPM having received a request for a quote from an attestation server)):
Regarding claim limitation(s) “encrypting, in the trusted execution environment (TEE) of the compute platform, at least a component of the attestation to generate an attestation key activation blob;”, as recited in claim 1. Block fails to explicitly disclose but Chhabra (In Para. [0031 and/or 0046]), discloses that the enclave application 154 of system memory 150 (hereinafter, the TEE of the compute platform) uses a key-wrapping key to encrypt the encryption key 178--in such implementations, the encrypted encryption key may be referred to as a "wrapped key." The enclave application 154 combines the wrapped key with the unique session identifier 132 stored in the second memory location. In addition to combining the wrapped key and the unique session identifier 132, the enclave application 154 may add a trusted session indicator bit indicative of the request for the trusted I/O session 126. The resultant data structure, containing at least the wrapped key, the unique session identifier 132, and the trusted session indicator bit forms a data structure known as a "key blob". The enclave application 154 communicates the key blob to the cryptographic module 130 (hereinafter, TPM) via a trusted channel); 
Chhabra also discloses the claim limitation(s) “a first value in an event that the at least a portion of the public attestation key in the attestation key activation blob matches a public attestation key on the trusted platform module (See Chhabra, Para. [0047], discloses that the cryptographic module 130 verifies the unique session identifier 132 (hereinafter, a portion of the public attestation key) included in the key blob against the unique session identifier 132 (hereinafter, a public attestation key) written to the cryptographic module 130, and as disclosed in Para. [0048], If the cryptographic module 130 successfully verifies the unique session identifier 132, method 300 advances to 322 (i.e., a first value)), or 
Chhabra further discloses the claim limitation(s) “a second value in the event that the at least a portion of the public attestation key in the attestation key activation blob fails to match a public attestation key on the platform module” (See Chhabra, Para. [0048], discloses that if the verifications of the unique session identifier 132 (i.e., hereinafter, a portion of the public attestation key) included in the key blob sent by the enclave application 154 against the stored unique session identifier 132 (hereinafter, a public attestation key) is unsuccessful, then the method 300 terminates at 320 (i.e., a second value)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Chhabra’ into the teachings of ‘Block’, with a motivation to generate and provide a key blob to a cryptographic module for verification, as taught by Chhabra, in order to establish or otherwise implement a secure enclave or similar trusted execution environment by executing and exchanging data with the enclave application resident in the protected memory; Chhabra, Para. [0015 and 0023].
Thus, under BRI, the cited prior art(s) Block in view of Chhabar teaches the claimed limitation(s) as mentioned above for the independent claim 1. Therefore, the examiner maintains the rejection for the independent claim 1, as rejected in the previous non-final rejection. The examiner suggests applicant to further amend the independent claims to overcome the current rejection under 35 U.S.C. 103.
Further, on page 2 of the arguments/remarks, the applicant remarks that “As amended, claim 1 clarifies that the general purpose graphics processor comprises an instruction cache to receive a stream of instructions, an instruction unit to execute the stream of instructions, a general-purpose graphics processing compute block comprising a plurality of processing resources, a shared cache memory communicatively coupled to the plurality of processing resources; and a processor to receive an input video, convert the input video to one or more image sequences based at least in part on an analysis of a motion of one or more objects in the input video, receive an indicator of an object of interest in a first frame in an image sequence selected from the one or more sequences, the object of interest to be tracked through multiple frames in the selected image sequence, wherein the indicator of an object of interest to be tracked comprises first graphics data constituting a feature representation of the object of interest extracted from a bounding box generated by a user input and presented on a graphical user interface; and apply the convolutional neural network to track the object of interest through the multiple frames in the selected image sequence.” The examiner respectfully disagrees because the claim 1 does not recite any of the elements or context of the remarks (as mentioned above). Therefore, the remarks are invalid and irrelevant to the recited claim limitation(s). 
Regrading independent claims 8 and 15, the claims recite similar limitations as mentioned above for the independent claim 1. Therefore, the independent claims 8 and 15 also remain rejected under 35 U.S.C 103 for the same reason(s) as mentioned above for the independent claim 1. Therefore, the Examiner suggests to further amend the independent claims 1, 8 and 15 to overcome the current rejection(s) under 35 U.S.C. 103.
Regarding dependent claims 2-7, 9-14 and 16-21 fall together accordingly, since the cited prior art(s) does disclose the limitation(s) as stated above.

In response to the Applicant's arguments/remarks for claim rejection(s) under 35 U.S.C. 101, 112(b) and 112(f):
the claim rejection(s) under 35 U.S.C. 101 has been waived/withdrawn.
the claims rejection(s) under 35 U.S.C. 112(b) has been waived/withdrawn.
the examiner finds that the amendments for independent claim 1 do not overcome the interpretation rejection(s) under 35 U.S.C. 112(f). Therefore, the claims 1-7 remains rejected under 35 U.S.C. 112(f), as described below.

Claim Objections
Claims 8-21 are objected to because of the following informalities:  
Claim 8 (line 9), the claim recites “us3 a second attestation key…”, which should be spelled as “use a second attestation key…”.
Claims 8 and 15 (lines 16-18 and 15-17, respectively), the claims recite limitations, such as “receiving, in the TEE of the compute platform, a response from the trusted platform module, the response comprising one of;” and “receive, from the trusted platform module, a response comprising one of:”, which are same in scope and presents similar subject matter. That should be avoided and further amended to overcome the claim objection(s).
Dependent claims 9-14 and 16-21 are likewise objected since they depend on and/or carries the deficiencies of the parent claims 8 and 15.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding independent claims 1, 8 and 15, the claims recite “a compute platform”, which is not defined in the specification and/or drawings (Figs. 1-8).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1, 8 and 15, the claims recite limitation “receiving, in a trusted execution environment of a compute platform, a first…”, which is not clearly described/disclosed in the specification and/or drawings (Figs. 1-8). The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Examiner notes that the specification (Para. [0030]) only describes to allow a compute engine 420 to establish a trusted execution environment (TEE). Wherein, the compute engine 420 may be embodied as a single or multi-core processor(s), digital signal processor, microcontroller, […] or other processor or processing/controlling circuit (see Para. [0029]), and does not include description of a compute platform to establish a TEE. Therefore, the disclosure lacks on written description of a compute platform to establish a TEE. Thus, the claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s).
Dependent claims 2-7, 9-14 and 16-21 are likewise rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) since they depend on and/or carries the deficiencies of the parent claims 1, 8 and 15.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…a trusted platform module…” and “…the trusted platform module” in claims 1, 2 and 7.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In claims 1, 2 and 7, examiner finds that the limitations “…a trusted platform module…” and “…the trusted platform module”, are interpreted as “receiving, from the trusted platform module, a response comprising one of: a first value …, or a second value …” (See Specification Paragraph [0061]), and as disclosed in specification Para. [0030], wherein compute device 402 includes a secure enclave support 424 (SGX (TPM), as depicted in Fig. 4) .The secure enclave support 424 may be embodied as a set of processor instruction extensions that allows the compute engine 420 to establish one or more secure enclaves in the memory 428. Therefore the claims 1, 2 and 7 only invokes 35 U.S.C. 112 (f) or sixth paragraph, and is not rejected under 35 U.S.C 112(b). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7- 8, 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Block; Timothy R. et al. (US 2020/0099536 A1), hereinafter (Block), in view of Chhabra; Siddhartha et al. (US 2016/0380985 A1), hereinafter (Chhabra).

Regarding claim 1, Block teaches a method comprising (Block, Para. [0008], discloses a method): receiving, in a trusted execution environment (TEE) of a compute platform, a first attestation public key representing a trusted platform module, and one or more endorsement credentials for the trusted platform module (Block, Para. [0031-0032], discloses that TPM (within client server) generates an attestation key (AK). The client server sends the public part of this AK to the attestation server truststore (hereinafter, a compute platform including TEE) at the same time the client server sends the client server's EK certificate, and as disclosed in Para. [0031], wherein every TPM contains a unique, burned-in endorsement key (EK) (or Endorsement Primary Seed and an EK certificate from which an EK public key can be re-created) that is signed by a Root endorsement key belonging to the TPM vendor)); 
inspecting the one or more endorsement credentials for the trusted platform module (Block, Para. [0031], discloses that when the client server sends the client server's EK certificate, the attestation server can easily check the client server's EK certificate against the root EK certificate and verify that this key belongs to a TPM manufactured by this vendor, or see also Para. [0029], discloses to verify the (TPM’s) endorsement key (EK) and attestation key (AK), after the quote has been retrieved from the TPM); 
using a second attestation key representing the TEE to generate, in the TEE of the compute platform, an attestation that the first attestation public key resides within the trusted platform module identified by the one or more endorsement credentials, the attestation comprising at least a portion of the public attestation key (Block, Para. [0034], discloses that after the attestation server has received the public parts of the EK and AK, the attestation server can create a challenge (i.e., hereinafter attestation) to verify whether the client server's TPM is truly the holder of these keys, and as disclosed in Para. [0035], wherein the challenge contains a secret (i.e., hereinafter a second attestation key) encrypted with the client server's public EK. Also contained in the challenge is a reference to the client server's public AK, known as the key name […]. After the client server decrypts and returns the secret, the attestation server can be sure that the client server has performed the operation on a genuine, trusted vendor's TPM and that the attestation key (AK) can be trusted); 
forwarding the attestation key activation blob to the trusted platform module (Block, Para. [0019], discloses that the full quote response blob (not the hash of the quote response) is extended and logged to the master compute node's TPM event log, and as disclosed in Para. [0121], wherein, the client TPM is the master compute node's TPM); and 
receiving, in the TEE of the compute platform, a response from the trusted platform module, the response comprising one of (Block, Para. [0121], discloses that the master compute node's TPM (or client TPM) may send a quote to an attestation server (in response to the master compute node's TPM having received a request for a quote from an attestation server)):
Block fails to explicitly disclose but Chhabra teaches encrypting, in the trusted execution environment (TEE) of the compute platform, at least a component of the attestation to generate an attestation key activation blob (Chhabra, Para. [0031 and/or 0046], discloses that the enclave application 154 of system memory 150 (hereinafter, the TEE of the compute platform) uses a key-wrapping key to encrypt the encryption key 178--in such implementations, the encrypted encryption key may be referred to as a "wrapped key." The enclave application 154 combines the wrapped key with the unique session identifier 132 stored in the second memory location. In addition to combining the wrapped key and the unique session identifier 132, the enclave application 154 may add a trusted session indicator bit indicative of the request for the trusted I/O session 126. The resultant data structure, containing at least the wrapped key, the unique session identifier 132, and the trusted session indicator bit forms a data structure known as a "key blob". The enclave application 154 communicates the key blob to the cryptographic module 130 (hereinafter, TPM) via a trusted channel); 
a first value in an event that the at least a portion of the public attestation key in the attestation key activation blob matches a public attestation key on the trusted platform module (Chhabra, Para. [0047], discloses that the cryptographic module 130 verifies the unique session identifier 132 (hereinafter, a portion of the public attestation key) included in the key blob against the unique session identifier 132 (hereinafter, a public attestation key) written to the cryptographic module 130, and as disclosed in Para. [0048], If the cryptographic module 130 successfully verifies the unique session identifier 132, method 300 advances to 322 (i.e., a first value)), or 
a second value in the event that the at least a portion of the public attestation key in the attestation key activation blob fails to match a public attestation key on the platform module (Chhabra, Para. [0048], discloses that if the verifications of the unique session identifier 132 (i.e., hereinafter, a portion of the public attestation key) included in the key blob sent by the enclave application 154 against the stored unique session identifier 132 (hereinafter, a public attestation key) is unsuccessful, then the method 300 terminates at 320 (i.e., a second value)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Chhabra’ into the teachings of ‘Block’, with a motivation to generate and provide a key blob to a cryptographic module for verification, as taught by Chhabra, in order to establish or otherwise implement a secure enclave or similar trusted execution environment by executing and exchanging data with the enclave application resident in the protected memory while preventing unauthorized access to either the application or data resident in the protected memory; Chhabra, Para. [0015 and 0023].

Regarding claim 7, Block as modified by Chhabra teaches the method of claim 1, wherein Block fails to disclose but Chhabra teaches: the trusted execution environment and the trusted platform module reside on the same platform (Chhabra, Fig. 1 and Para. [0109], discloses at least one processor to: execute an enclave application (i.e., a trusted execution environment) in an architecturally protected memory. The instructions also cause the at least one processor to generate and write the unique session identifier to a hardware address accessible to a cryptographic module (i.e., a trusted platform module), and store the generated unique session identifier in the architecturally protected memory at a location accessible to the enclave application ((i.e., a trusted execution environment), as depicted in Fig. 1). In other words, both the enclave application (i.e., TEE) and cryptographic module (i.e., TPM) resides on same platform).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Chhabra’ into the teachings of ‘Block’, with a motivation in which the trusted execution environment and the trusted platform module reside on the same platform, as taught by Chhabra, in order to establish or otherwise implement a secure enclave or similar trusted execution environment by executing and exchanging data with the enclave application resident in the architecturally protected memory while preventing unauthorized access to either the application or data resident in the architecturally protected memory; Chhabra, Para. [0023].

Regarding claim 8, Block teaches an apparatus comprising (Block, Para. [0008], discloses an apparatus): a processor; and a computer readable memory comprising instructions which, when executed by the processor, cause the processor to (Block, Para. [0136], discloses a computer readable storage medium/media (or memory storing instructions, as disclosed in Para. [0054]) having computer readable program instructions thereon for causing a processor to): 
receive, in a trusted execution environment (TEE) of a compute platform, a first attestation public key representing a trusted platform module, and one or more endorsement credentials for the trusted platform module (Block, Para. [0031-0032], discloses that TPM (within client server) generates an attestation key (AK). The client server sends the public part of this AK to the attestation server truststore (hereinafter, a compute platform including TEE) at the same time the client server sends the client server's EK certificate, and as disclosed in Para. [0031], wherein every TPM contains a unique, burned-in endorsement key (EK) (or Endorsement Primary Seed and an EK certificate from which an EK public key can be re-created) that is signed by a Root endorsement key belonging to the TPM vendor)); 
inspect the one or more endorsement credentials for the trusted platform module (Block, Para. [0031], discloses that when the client server sends the client server's EK certificate, the attestation server can easily check the client server's EK certificate against the root EK certificate and verify that this key belongs to a TPM manufactured by this vendor, or see also Para. [0029], discloses to verify the (TPM’s) endorsement key (EK) and attestation key (AK), after the quote has been retrieved from the TPM); 
use a second attestation key representing the TEE to generate, in the TEE of the compute platform, an attestation that the first attestation public key resides within the trusted platform module identified by the one or more endorsement credentials, the attestation comprising at least a portion of the public attestation key (Block, Para. [0034], discloses that after the attestation server has received the public parts of the EK and AK, the attestation server can create a challenge (hereinafter attestation) to verify whether the client server's TPM is truly the holder of these keys, and as disclosed in Para. [0035], wherein the challenge contains a secret (hereinafter a second attestation key) encrypted with the client server's public EK. Also contained in the challenge is a reference to the client server's public AK, known as the key name […]. After the client server decrypts and returns the secret, the attestation server can be sure that the client server has performed the operation on a genuine, trusted vendor's TPM and that the attestation key (AK) can be trusted); 
forward the attestation key activation blob to the trusted platform module (Block, Para. [0019], discloses that the full quote response blob (not the hash of the quote response) is extended and logged to the master compute node's TPM event log, and as disclosed in Para. [0121], wherein, the client TPM is the master compute node's TPM); and 
receiving, in the TEE of the compute platform, a response from the trusted platform module, the response comprising one of; and receive, from the trusted platform module, a response comprising one of (Block, Para. [0121], discloses that the master compute node's TPM (or client TPM) may send a quote to an attestation server (in response to the master compute node's TPM having received a request for a quote from an attestation server)): - 25 -Docket No. AC4840-US
Block fails to explicitly disclose but Chhabra teaches encrypt, in the trusted execution environment (TEE) of the compute platform, at least a component of the attestation to generate an attestation key activation blob (Chhabra, Para. [0031 and/or 0046], discloses that the enclave application 154 of the system memory 150 (i.e., the TEE of the compute platform) uses a key-wrapping key to encrypt the encryption key 178--in such implementations, the encrypted encryption key may be referred to as a "wrapped key." The enclave application 154 combines the wrapped key with the unique session identifier 132 stored in the second memory location. In addition to combining the wrapped key and the unique session identifier 132, the enclave application 154 may add a trusted session indicator bit indicative of the request for the trusted I/O session 126. The resultant data structure, containing at least the wrapped key, the unique session identifier 132, and the trusted session indicator bit forms a data structure known as a "key blob". The enclave application 154 communicates the key blob to the cryptographic module 130 (i.e., hereinafter TPM) via a trusted channel); 
a first value in an event that the at least a portion of the public attestation key in the attestation key activation blob matches a public attestation key on the trusted platform module (Chhabra, Para. [0047], discloses that the cryptographic module 130 verifies the unique session identifier 132 (i.e., hereinafter, a portion of the public attestation key) included in the key blob against the unique session identifier 132 (hereinafter, a public attestation key) written to the cryptographic module 130, and as disclosed in Para. [0048], If the cryptographic module 130 successfully verifies the unique session identifier 132, method 300 advances to 322 (i.e., a first value)), or 
a second value in the event that the at least a portion of the public attestation key in the attestation key activation blob fails to match a public attestation key on the platform module (Chhabra, Para. [0048], discloses that if the verifications of the unique session identifier 132 (i.e., hereinafter, a portion of the public attestation key) included in the key blob sent by the enclave application 154 against the stored unique session identifier 132 (hereinafter, a public attestation key) is unsuccessful, then the method 300 terminates at 320 (i.e., a second value)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Chhabra’ into the teachings of ‘Block’, with a motivation to generate and provide a key blob to a cryptographic module for verification, as taught by Chhabra, in order to establish or otherwise implement a secure enclave or similar trusted execution environment by executing and exchanging data with the enclave application 154 resident in the architecturally protected memory 152 while preventing unauthorized access to either the application or data resident in the architecturally protected memory 152; Chhabra, Para. [0015 and 0023].

Regarding claim 15, Block teaches one or more non-transitory computer-readable storage media comprising instructions stored thereon that, in response to being executed, cause a computing device to (Block, Para. [0136], discloses a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor (i.e., computing device) to): 
receive, in a trusted execution environment (TEE) of a compute platform, a first attestation public key representing a trusted platform module, and one or more endorsement credentials for the trusted platform module (Block, Para. [0032], discloses that TPM (within client server) generates an attestation key (AK). The client server sends the public part of this AK to the attestation server truststore (i.e., in a TEE of a compute platform) at the same time the client server sends the client server's EK certificate, and as disclosed in Para. [0031], wherein every TPM contains a unique, burned-in endorsement key (EK) (or Endorsement Primary Seed and an EK certificate from which an EK public key can be re-created) that is signed by a Root endorsement key belonging to the TPM vendor)); 
inspect the one or more endorsement credentials for the trusted platform module (Block, Para. [0031], discloses that when the client server sends the client server's EK certificate, the attestation server can easily check the client server's EK certificate against the root EK certificate and verify that this key belongs to a TPM manufactured by this vendor, or see also Para. [0029], discloses to verify the (TPM’s) endorsement key (EK) and attestation key (AK), after the quote has been retrieved from the TPM); 
use a second attestation key representing the TEE to generate, in the trusted execution environment (TEE) of the compute platform, an attestation that the first attestation public key resides within the trusted platform module identified by the one or more endorsement credentials, the attestation comprising at least a portion of the public attestation key (Block, Para. [0034], discloses that after the attestation server has received the public parts of the EK and AK, the attestation server can create a challenge (i.e., hereinafter attestation) to verify whether the client server's TPM is truly the holder of these keys, and as disclosed in Para. [0035], wherein the challenge contains a secret (i.e., hereinafter a second attestation key) encrypted with the client server's public EK. Also contained in the challenge is a reference to the client server's public AK, known as the key name […]. After the client server decrypts and returns the secret, the attestation server can be sure that the client server has performed the operation on a genuine, trusted vendor's TPM and that the attestation key (AK) can be trusted); 
forward the attestation key activation blob to the trusted platform module (Block, Para. [0019], discloses that the full quote response blob (not the hash of the quote response) is extended and logged to the master compute node's TPM event log, and as disclosed in Para. [0121], wherein, the client TPM is the master compute node's TPM); and
receiving, in the TEE of the compute platform, a response from the trusted platform module, the response comprising one of; and receive, from the trusted platform module, a response comprising one of (Block, Para. [0121], discloses that the master compute node's TPM (or client TPM) may send a quote to an attestation server (in response to the master compute node's TPM having received a request for a quote from an attestation server)): - 25 -Docket No. AC4840-US
Block fails to explicitly disclose but Chhabra teaches encrypt, in the trusted execution environment of the compute platform, at least a component of the attestation to generate an attestation key activation blob (Chhabra, Para. [0031 and/or 0046], discloses that the enclave application 154 of the system memory 150 (i.e., the TEE of the compute platform) uses a key-wrapping key to encrypt the encryption key 178--in such implementations, the encrypted encryption key may be referred to as a "wrapped key." The enclave application 154 combines the wrapped key with the unique session identifier 132 stored in the second memory location. In addition to combining the wrapped key and the unique session identifier 132, the enclave application 154 may add a trusted session indicator bit indicative of the request for the trusted I/O session 126. The resultant data structure, containing at least the wrapped key, the unique session identifier 132, and the trusted session indicator bit forms a data structure known as a "key blob". The enclave application 154 communicates the key blob to the cryptographic module 130 (i.e., hereinafter TPM) via a trusted channel); 
a first value in the event that the at least a portion of the public attestation key in the attestation key activation blob matches a public attestation key on the trusted platform module (Chhabra, Para. [0047], discloses that the cryptographic module 130 verifies the unique session identifier 132 (i.e., hereinafter, a portion of the public attestation key) included in the key blob against the unique session identifier 132 (hereinafter, a public attestation key) written to the cryptographic module 130, and as disclosed in Para. [0048], If the cryptographic module 130 successfully verifies the unique session identifier 132, method 300 advances to 322 (i.e., a first value)), or 
a second value in the event that the at least a portion of the public attestation key in the attestation key activation blob fails to match a public attestation key on the platform module (Chhabra, Para. [0048], discloses that if the verifications of the unique session identifier 132 (i.e., hereinafter, a portion of the public attestation key) included in the key blob sent by the enclave application 154 against the stored unique session identifier 132 (hereinafter, a public attestation key) is unsuccessful, then the method 300 terminates at 320 (i.e., a second value)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Chhabra’ into the teachings of ‘Block’, with a motivation to generate and provide a key blob to a cryptographic module for verification, as taught by Chhabra, in order to establish or otherwise implement a secure enclave or similar trusted execution environment by executing and exchanging data with the enclave application resident in the architecturally protected memory while preventing unauthorized access to either the application or data resident in the architecturally protected memory; Chhabra, Para. [0015 and 0023].

Regarding claim 14, the claim is drawn to the apparatus corresponding to the method of using same as claimed in claim 7. Therefore, the rejection(s) set forth above with respect to the method claim 7 is equally applicable to the claim 14 of the apparatus.

Regarding claim 21, the claim is drawn to the one or more non-transitory computer-readable storage media corresponding to the method of using same as claimed in claim 7. Therefore, the rejection(s) set forth above with respect to the method claim 7 is equally applicable to the claim 21 of the one or more computer-readable storage media.

Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Block; Timothy R. et al. (US 2020/0099536 A1), hereinafter (Block), in view of Chhabra; Siddhartha et al. (US 2016/0380985 A1), hereinafter (Chhabra), and further in view of Yuan; Ding et al. (US 2016/0253664 A1), hereinafter (Yuan).

Regarding claim 2, Block as modified by Chhabra teaches the method of claim 1, Wherein Block as modified by Chhabra fails to explicitly disclose but Yuan teaches further comprising: reconstructing a TEE attestation in the event the response from the trusted platform module comprises the first value (Yuan, Para. [0086 or 0110-0111], discloses that the trust zone (i.e., TEE, as disclosed in Para. [0080]) may perform the attestation in response to the received Attestation-Nonce, which is a disposable random number associated with the attestation and transferred from the payment manager 625 (i.e., TPM)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Yuan’ into the teachings of ‘Block’ as modified by ‘Chhabra’, with a motivation to reconstruct a TEE attestation, as taught by Yuan, in order to create an end-to-end security within a trusted execution environment (TEE); Yuan, Para. [0048].

Regarding claim 3, Block as modified by Chhabra teaches the method of claim 2, wherein Block further teaches the TEE attestation comprises the public attestation key, the one or more endorsement credentials, Block, Para. [0034 and 0123], discloses that the attestation server (i.e., TEE) verifies the client TPM endorsement key and attestation key (AK) during attestation process).  
Block as modified by Chhabra fails to disclose but Yuan further teaches wherein the TEE attestation comprises the public attestation key, the one or more endorsement credentials, and a signature generated by the trusted execution environment (Yuan, Para. [0058], discloses that the trust zone 410 (in TEE) returns a blob to the attestation agent 415. Wherein, the blob contains the nonce, measurements, device ID, signature, and certificate chain).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Yuan’ into the teachings of ‘Block’ as modified by ‘Chhabra’, with a motivation wherein the TEE attestation comprises a signature generated by the trusted execution environment, as taught by Yuan, in order to create an end-to-end security within a trusted execution environment (TEE); Yuan, Para. [0048].

Regarding claim 4, Block as modified by Chhabra teaches the method of claim 1, wherein Wherein Block as modified by Chhabra fails to explicitly disclose but Yuan teaches the attestation key activation blob comprises at least one of a signature on the attestation or the entire attestation (Yuan, Para. [0058], discloses that the blob contains the … signature, and certificate chain, or see also Para. [0086], discloses to generate blob associated with the attestation).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Yuan’ into the teachings of ‘Block’ as modified by ‘Chhabra’, with a motivation wherein the attestation key activation blob comprises at least one of a signature on the attestation or the entire attestation, as taught by Yuan, in order to create an end-to-end security within a trusted execution environment (TEE); Yuan, Para. [0048].

Regarding claims 9-11, the claims are drawn to the apparatus corresponding to the method of using same as claimed in claims 2-4, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 2-4 is equally applicable to the claims 9-11 of the apparatus, respectively.

Regarding claims 16-18, the claims are drawn to the one or more non-transitory computer-readable storage media corresponding to the method of using same as claimed in claims 2-4, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 2-4 is equally applicable to the claims 16-18 of the one or more computer-readable storage media, respectively.

Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Block; Timothy R. et al. (US 2020/0099536 A1), hereinafter (Block), in view of Chhabra; Siddhartha et al. (US 2016/0380985 A1), hereinafter (Chhabra), and further in view of Martin; Jason et al. (US 2015/0347768 A1), hereinafter (Martin).

Regarding claim 5, Block as modified by Chhabra teaches the method of claim 1, wherein Block as modified by Chhabra fails to disclose but Martin teaches further comprising: generating a report comprising at least a portion of the attestation key activation blob (Martin, Para. [0057], discloses that CPM 306 may also cause node 101 to generate an enclave report. The enclave report may include, for example, a hash of a user data blob (hereinafter, "userdata") that encapsulates information stored in memory enclave 304); and sending the report to a quoting enclave (Martin, Para. [0058], discloses that the CPM 306 may cause node 101 to send an enclave report to a quoting module such as quoting module 307).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Martin’ into the teachings of ‘Block’ as modified by ‘Chhabra’, with a motivation to generate and send a report to a quoting enclave, as taught by Martin, in order to establish/provide a trusted software execution environment (i.e., a secure enclave) which prevents software executing outside the enclave from having access to software and data inside the enclave; Martin, Para. [0029].

Regarding claim 6, Block as modified by Chhabra in view of Martin teaches the method of claim 5, wherein Block as modified by Chhabra fails to disclose but Martin further teaches the attestation key activation blob comprises at least one of a message authentication code (MAC) or a portion of the report generated by the trusted execution environment (Martin, Para. [0076], discloses that the CPM instructions when executed may cause node 101 to calculate a user data blob (userdata). The CPM instructions may further cause node 101 to generate an enclave report. Without limitation, the enclave report may include a hash of the blob (userdata), either alone or in combination with other information as previously described in Para. [0057-0058], and as disclosed in Para. [0050], wherein the CPM 306 may be stored and executed within the context of memory enclave 304 and thus protected from malware and other malicious entities that may be resident on node 101. (Herein, the CPM 306 represents the trusted execution environment)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Martin’ into the teachings of ‘Block’ as modified by ‘Chhabra’, with a motivation wherein the attestation key activation blob comprises at least a portion of the report generated by the trusted execution environment, as taught by Martin, in order to provide a trusted software execution environment (i.e., a secure enclave) which prevents software executing outside the enclave from having access to software and data inside the enclave; Martin, Para. [0029].

Regarding claims 12-13, the claims are drawn to the apparatus corresponding to the method of using same as claimed in claims 5-6, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 5-6 is equally applicable to the claims 12-13 of the apparatus, respectively.

Regarding claims 19-20, the claims are drawn to the one or more non-transitory computer-readable storage media corresponding to the method of using same as claimed in claims 5-6, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 5-6 is equally applicable to the claims 19-20 of the one or more computer-readable storage media, respectively.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496